Citation Nr: 1542737	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-08 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado



THE ISSUE

Entitlement to authorization of coverage for residential placement and non-health care services provided by Jacob's Village and Bethesda Lutheran Communities in Evansville, Indiana.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to September 1971.  The appellant is seeking benefits as his daughter.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Health Administration Center in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2012 VA Form 9, the appellant's guardian and fiduciary requested a videoconference hearing before the Board.  To date, a hearing has not been scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the appellant for a hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




